Exhibit 10.1

XENITH BANKSHARES, INC.

Stock Award Agreement

Employee

THIS STOCK AWARD AGREEMENT (the “Agreement”), dated on [[GRANTDATE]], governs
the Stock Award granted by XENITH BANKSHARES, INC., a Virginia corporation (the
“Corporation”), to [[FIRSTNAME]] [[LASTNAME]] (the “Participant”), in accordance
with and subject to the provisions of the Xenith Bankshares, Inc. 2012 Equity
Incentive Plan (the “Plan”). A copy of the Plan has been made available to the
Participant. All terms used in this Agreement that are defined in the Plan have
the same meaning given them in the Plan.

1. Grant of Stock Award. In accordance with the Plan, and effective as of
[[GRANTDATE]] (the “Date of Grant”), the Corporation granted to the Participant,
subject to the terms and conditions of the Plan and this Agreement, a Stock
Award of [[SHARESGRANTED]] shares of Common Stock (the “Stock Award”).

2. Vesting. The Participant’s interest in the shares of Common Stock covered by
the Stock Award shall become vested and nonforfeitable to the extent provided in
paragraphs (a), (b), (c), (d) and (e) below.

(a) Continued Employment. The Participant’s interest in the number of whole
shares of Common Stock that most nearly equals (but does not exceed) one-third
of the shares of Common Stock covered by the Stock Award shall become vested and
nonforfeitable on the first anniversary of the Date of Grant if the Participant
remains in the continuous employ of the Corporation or a Subsidiary from the
Date of Grant until such date. The Participant’s interest in an additional
number of shares of Common Stock that most nearly equals (but does not exceed)
one-third of the shares of Common Stock covered by the Stock Award shall become
vested and nonforfeitable on the second anniversary of the Date of Grant if the
Participant remains in the continuous employ of the Corporation or a Subsidiary
from the Date of Grant until such date. The Participant’s interest in the
remaining shares of Common Stock covered by the Stock Award shall become vested
and nonforfeitable on the third anniversary of the Date of Grant if the
Participant remains in the continuous employ of the Corporation or a Subsidiary
from the Date of Grant until such date.

(b) Change in Control. The Participant’s interest in all of the shares of Common
Stock covered by the Stock Award (if not sooner vested), shall become vested and
nonforfeitable on the date of a Change in Control if the Participant remains in
the continuous employ of the Corporation or a Subsidiary from the Date of Grant
until such date.

(c) Death or Disability. The Participant’s interest in all of the shares of
Common Stock covered by the Stock Award (if not sooner vested), shall become
vested and nonforfeitable on the date that the Participant’s employment by the
Corporation and its Subsidiaries ends if (i) such employment ends on account of
the Participant’s death or because of the Participant’s Disability and (ii) the
Participant remains in the continuous employ of the Corporation or a Subsidiary
from the Date of Grant until the date such employment ends on account of the
Participant’s death or Disability.



--------------------------------------------------------------------------------

(d) Termination of Employment Without Cause. The Participant’s interest in all
of the shares of Common Stock covered by the Stock Award (if not sooner vested),
shall become vested and nonforfeitable on the date that the Participant’s
employment by the Corporation and its Subsidiaries ends if (i) such employment
is terminated by the Corporation or a Subsidiary without Cause and (ii) the
Participant remains in the continuous employ of the Corporation or a Subsidiary
from the Date of Grant until the date such employment ends on account of a
termination by the Corporation or a Subsidiary without Cause.

(e) Resignation With Good Reason. The Participant’s interest in all of the
shares of Common Stock covered by the Stock Award (if not sooner vested) shall
become vested and nonforfeitable on the date that the Participant’s employment
by the Corporation and its Subsidiaries ends if (i) such employment is
terminated by the Participant with Good Reason and (ii) the Participant remains
in the continuous employ of the Corporation or a Subsidiary from the Date of
Grant until the date such employment ends on account of the Participant’s
resignation with Good Reason. For purposes of this Agreement, the Participant’s
resignation shall be with Good Reason if the Participant resigns in accordance
with the “Good Reason” termination provisions of the employment agreement
between the Participant and the Corporation or a Subsidiary as in effect on the
Date of Grant.

Except as provided in this Section 2, any shares of Common Stock covered by the
Stock Award that are not vested and nonforfeitable on or before the date that
the Participant’s employment by the Corporation and its Subsidiaries ends shall
be forfeited on the date that such employment terminates.

3. Transferability. Shares of Common Stock covered by the Stock Award that have
not become vested and nonforfeitable as provided in Section 2 cannot be
transferred. Shares of Common Stock covered by the Stock Award may be
transferred, subject to the requirements of applicable securities laws, after
they become vested and nonforfeitable as provided in Section 2.

4. Shareholder Rights. The Participant shall not have any rights as a
shareholder of the Corporation with respect to the shares of Common Stock
covered by the Stock Award until the date that the shares of Common Stock become
vested and nonforfeitable. Within 30 days after shares of Common Stock become
vested and nonforfeitable the Corporation will pay the Participant a cash amount
equal to the total amount of dividends (without interest) paid on that number of
shares of Common Stock on and after the Date of Grant and until the date that
the shares of Common Stock covered by the Stock Award become vested and
nonforfeitable. The Participant hereby appoints the Corporation’s [Secretary] as
the Participant’s attorney in fact, with full power of substitution, with the
power to transfer to the Corporation and cancel any shares of Common Stock
covered by the Stock Award that are forfeited under Section 2.

5. Fractional Share. The Participant may become vested and have a nonforfeitable
right under the Stock Award only to whole shares of Common Stock. If the terms
of the Stock Award would entitle the Participant to become vested or have a
nonforfeitable right in a fractional share of Common Stock, such fractional
share shall be disregarded or forfeited.



--------------------------------------------------------------------------------

6. No Right to Continued Employment. This Agreement and the grant of the Stock
Award does not give the Participant any rights with respect to continued
employment by the Corporation or a Subsidiary. This Agreement and the grant of
the Stock Award shall not interfere with the right of the Corporation or a
Subsidiary to terminate the Participant’s employment.

7. Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia except to the extent that Virginia law would require
the application of the laws of another state.

8. Conflicts. In the event of any conflict between the provisions of the Plan as
in effect on the Date of Grant and this Agreement, the provisions of the Plan
shall govern. All references herein to the Plan shall mean the Plan as in effect
on the Date of Grant.

9. Participant Bound by Plan. The Participant hereby acknowledges that a copy of
the Plan has been made available to the Participant and the Participant agrees
to be bound by all the terms and provisions of the Plan.

10. Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon the Participant and the Participant’s
successors in interest and the Company and any successors of the Company.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation and the Participant have executed this
Agreement as of the date first set forth above.

 

[[FIRSTNAME]] [[LASTNAME]]

 

XENITH BANKSHARES, INC. By:  

 

Title:  

 